DETAILED ACTION
This office action is in response to application 16/827,637, filed on 03/23/2020.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 12, and 19 are objected to because of the following informalities:
Regarding claims 5, 12, and 19, the claims recite “the road”. Examiner notes that transport vehicles need not necessarily only travel on roads, and this should therefore be changed to “[[the]]a road”.
Regarding claims 12 and 13, the claim recites “the automatically guide operation”. Examiner interprets this should read “the automatic[[ally]] guide operation” or “operation for automatically guiding” and interprets the claim as the former.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a driver identity (ID) module operatively coupled to the processor to establish an ID for a particular driver” in claim 8. Examiner interprets said module as a software routine executed by a processor as outlined in P. [0079].
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 18 recite “at least one other transport proximate to the transport”. The term “proximate” is a relative term of degree which is not defined by the specification. It is unclear from the claim language what the scope of “proximate” is, and it would be unclear what distance would result in a similar competing patent infringing on the claims from the present application based on at least one other transport being “proximate” to a first transport.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 9870649), hereinafter Fields.

	Regarding claim 1, in multiple combinable embodiments, Fields teaches a method comprising:
determining automatically, by a processor based on data received from at least one sensor on a transport, a driving behavior associated with an operator of the transport over at least one first period of time as the operator's normal driving behavior (see at least Fields Col. 44, lines 61-67, Col. 45, lines 1-10: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data. The driving score may indicate a level of driving skill or a risk level associated with the driving behavior of the driver. For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points … The baseline may be a general baseline or may be the driver's previous cumulative score prior to the update.”);
determining automatically by the processor a difference between the operator's normal driving behavior and a second driving behavior currently occurring over a second period of time as the operator's current driving behavior (see at least Fields Col. 55, lines 47-54: “At block 1406, the mobile computing device 110, on-board computer 114, or external computing device 206 may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data. This may include comparing vehicle usage with information regarding allowed or prohibited uses for the identified driver and/or time period.”; Col. 44, lines 61-67, Col. 45, lines 1-10: “For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points, from which 5 points may be subtracted for driving in heavy traffic conditions, 2 points may be subtracted for following too closely behind other vehicles, one point may be added for consistent use of turn signals, etc.”); and
in the case the difference between the operator's normal driving behavior and the operator's current driving behavior indicates the operator's current driving behavior is unsafe, automatically guiding at least one of the operator and the transport to operate the transport in a safe driving behavior (see at least Fields Col. 51, lines 9-20: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202. This may include causing a visual warning to be presented on a screen associated with the mobile computing device 110 or on-board computer 114, an audible warning to be presented by a speaker, or other types of warnings to alter the driver of the anomalous condition. Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations. In some embodiments, a recommendation may be automatically implemented”; Col. 56, lines 31-36: “At block 1408, the mobile computing device 110, on-board computer 114, or external computing device 206 may generate one or more notifications, alerts, or reports based upon the determined driving events. Alerts or notifications may be generated in real-time (i.e., while vehicle operation is ongoing) or when a vehicle trip has been completed.”; Col. 57, lines 4-18: “In some embodiments, the interested party may be presented with an option to present immediate feedback to the driver. This may include sending messages or images to be presented to the driver via the mobile computing device 110 or on-board computer. Such messages may be predefined (e.g., “slow down”) or may be entered by the interested party. This may also include an option to establish a voice communication connection (such as a mobile telephony connection) with the driver. In some embodiments, the interested party may similarly have an option to provide more general feedback or ratings for drivers based upon a driver report. Such feedback or ratings may be particularly useful in vehicle-sharing or vehicle rental contexts, where future rentals may be accepted or rejected based upon the feedback.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the multiple embodiments of Fields as would be obvious to one of ordinary skill in the art in order to improve driving behavior and safety (Fields Col. 57, lines 20-36; Col 74, lines 62-67, Col. 75, lines 1-10).

	Regarding claim 2, Fields teaches the method of claim 1.
	Fields further teaches wherein the safe driving behavior is the operator's normal driving behavior (see at least Fields Col. 44, lines 61-67, Col. 45, lines 1-10: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data. The driving score may indicate a level of driving skill or a risk level associated with the driving behavior of the driver. For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points … The baseline may be a general baseline or may be the driver's previous cumulative score prior to the update.”).

Regarding claim 3, Fields teaches the method of claim 1.
Fields further teaches wherein the safe driving behavior includes at least one predetermined safe driving characteristic (see at least Fields Col. 28, lines 18-21: “For example, a discount may be determined because the vehicle 108 is primarily driven in low-risk travel environments (e.g., daylight hour driving on low-traffic roads with little pedestrian traffic, etc.)”).

Regarding claim 4, Fields teaches the method of claim 1.
	Fields further teaches further comprising alerting at least one other transport proximate to the transport when the unsafe driving behavior occurs (see at least Fields Col. 57, lines 22-33: “The systems and methods disclosed herein may further provide for feedback to the evaluated driver to help improve driving behavior. The driver evaluations may be combined with other data relating to a driver or vehicle, from which a driving score or profile may be generated. Driving scores or profiles may then be used to alert other drivers nearby the evaluated driver when the driver poses a significant risk of causing a vehicle accident.”).

	Regarding claim 5, Fields teaches the method of claim 1.
	Fields further teaches wherein the guiding comprises at least one of:
the transport maneuvering itself to maintain at least one predetermined safe distance from at least one other transport;
the transport maneuvering itself to remain a determined safe distance from at least one object;
the transport maneuvering itself safely off the road;
the transport scheduling a ride with a ride-sharing entity;
the transport slowing the transport;
the transport turning on hazard lights;
the transport alerting law enforcement of the unsafe driving behavior;
the transport alerting the operator of the transport of the unsafe driving behavior;
the transport alerting at least one occupant of the transport who is not the operator of the transport of the unsafe driving behavior;
the transport alerting an operator of at least one other transport of the unsafe driving behavior (see at least Fields Col. 57, lines 22-33: “The systems and methods disclosed herein may further provide for feedback to the evaluated driver to help improve driving behavior. The driver evaluations may be combined with other data relating to a driver or vehicle, from which a driving score or profile may be generated. Driving scores or profiles may then be used to alert other drivers nearby the evaluated driver when the driver poses a significant risk of causing a vehicle accident.”); and
the transport alerting at least one occupant of the other transport who is not the operator of the other transport of the unsafe driving behavior.

Regarding claim 7, Fields teaches the method of claim 1.
Fields teaches further comprising:
a device associated with the transport recommending to the operator of the transport a safer driving behavior, wherein the recommendation is provided by at least one of an audio message, a visual message, a text message, and a multimedia message (see at least Fields Col. 51, lines 9-19: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202. This may include causing a visual warning to be presented on a screen associated with the mobile computing device 110 or on-board computer 114, an audible warning to be presented by a speaker, or other types of warnings to alter the driver of the anomalous condition. Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations.”);
wherein the device associated with the transport comprises at least one of a device operatively coupled to the transport and a device associated with at least one occupant of the transport who is not the operator of the transport (see at least Fields Col. 51, lines 9-19: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202.”).

Regarding claim 8, in multiple combinable embodiments, Fields teaches a transport subsystem that supports safe driving, comprising:
a computer processor and a memory operatively coupled to the processor, wherein the memory stores a plurality of software programs for execution on the processor (see at least Fields Col. 5, lines 4-20: “The present embodiments may relate to collecting, transmitting, and/or receiving telematics data; and may include a mobile device, a vehicle-mounted processor, computer server, web pages, applications, software modules, user interfaces, interactive display screens, memory units, and/or other electronic, electrical, and/or wireless communication equipment configured to provide the functionality discussed herein. As compared with the prior art, the present embodiments include specifically configured computing equipment that provide for an enhanced method of collecting telematics and/or other vehicle/driving conditions related data, and performing certain actions based upon the data collected. Using the telematics and/or other data collected, in conjunction with the novel techniques discussed herein, recommendations and/or travel/driving guidance may be provided to remote vehicles and/or drivers.”);
a driver identity (ID) module operatively coupled to the processor to establish an ID for a particular driver (see at least Fields Col. 2, lines 21-32: “In other aspects, the vehicle operator may be identified based upon telematics data received from one or more mobile computing devices associated with the vehicle operator and/or one or more sensors associated with the vehicle. The one or more sensors associated with the vehicle may include one or more sensors disposed within a mobile computing device associated with the vehicle operator located within the vehicle during vehicle operation. The association of the telematics data with the vehicle operator may include associating the telematics data with a time period of vehicle usage and associating the time period of vehicle usage with the vehicle operator.”);
(see at least Fields Abstract: “Methods and systems are described for monitoring the use of a vehicle by multiple users. In various aspects, telematics data regarding operation of the vehicle may be collected by one or more sensors associated with a vehicle. The telematics data may be associated with a vehicle operator and also used to determine that a driving event has occurred.”);
wherein the stored sensor data is analyzed by the processor to determine a driving behavior associated with the particular driver over at least one first period of time as the driver's normal driving behavior (see at least Fields Col. 44, lines 61-67, Col. 45, lines 1-10: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data. The driving score may indicate a level of driving skill or a risk level associated with the driving behavior of the driver. For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points … The baseline may be a general baseline or may be the driver's previous cumulative score prior to the update.”); and
wherein the processor automatically determines a difference between the driver's normal driving behavior and a second driving behavior that occurs over a second period of time as the driver's current driving behavior (see at least Fields Col. 55, lines 47-54: “At block 1406, the mobile computing device 110, on-board computer 114, or external computing device 206 may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data. This may include comparing vehicle usage with information regarding allowed or prohibited uses for the identified driver and/or time period.”; Col. 44, lines 61-67, Col. 45, lines 1-10: “For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points, from which 5 points may be subtracted for driving in heavy traffic conditions, 2 points may be subtracted for following too closely behind other vehicles, one point may be added for consistent use of turn signals, etc.”); and
in the case the difference between the driver's normal driving behavior and the driver's current driving behavior indicates the driver's current driving behavior is unsafe, automatically guide at least one of the driver and the transport to operate the transport more safely (see at least Fields Col. 51, lines 9-20: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202. This may include causing a visual warning to be presented on a screen associated with the mobile computing device 110 or on-board computer 114, an audible warning to be presented by a speaker, or other types of warnings to alter the driver of the anomalous condition. Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations. In some embodiments, a recommendation may be automatically implemented”; Col. 56, lines 31-36: “At block 1408, the mobile computing device 110, on-board computer 114, or external computing device 206 may generate one or more notifications, alerts, or reports based upon the determined driving events. Alerts or notifications may be generated in real-time (i.e., while vehicle operation is ongoing) or when a vehicle trip has been completed.”; Col. 57, lines 4-18: “In some embodiments, the interested party may be presented with an option to present immediate feedback to the driver. This may include sending messages or images to be presented to the driver via the mobile computing device 110 or on-board computer. Such messages may be predefined (e.g., “slow down”) or may be entered by the interested party. This may also include an option to establish a voice communication connection (such as a mobile telephony connection) with the driver. In some embodiments, the interested party may similarly have an option to provide more general feedback or ratings for drivers based upon a driver report. Such feedback or ratings may be particularly useful in vehicle-sharing or vehicle rental contexts, where future rentals may be accepted or rejected based upon the feedback.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the multiple embodiments of Fields as would be obvious to one of ordinary skill in the art in order to improve driving behavior and safety (Fields Col. 57, lines 20-36; Col 74, lines 62-67, Col. 75, lines 1-10).

Regarding claim 9, Fields teaches the subsystem of claim 8.
Fields further teaches wherein the safe driving behavior is the operator's normal driving behavior (see at least Fields Col. 44, lines 61-67, Col. 45, lines 1-10: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data. The driving score may indicate a level of driving skill or a risk level associated with the driving behavior of the driver. For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points … The baseline may be a general baseline or may be the driver's previous cumulative score prior to the update.”).

Regarding claim 10, Fields teaches the subsystem of claim 8.
Fields further teaches wherein the safe driving behavior includes at least one predetermined safe driving characteristic (see at least Fields Col. 28, lines 18-21: “For example, a discount may be determined because the vehicle 108 is primarily driven in low-risk travel environments (e.g., daylight hour driving on low-traffic roads with little pedestrian traffic, etc.)”).

Regarding claim 11, Fields teaches the subsystem of claim 8.
(see at least Fields Col. 57, lines 22-33: “The systems and methods disclosed herein may further provide for feedback to the evaluated driver to help improve driving behavior. The driver evaluations may be combined with other data relating to a driver or vehicle, from which a driving score or profile may be generated. Driving scores or profiles may then be used to alert other drivers nearby the evaluated driver when the driver poses a significant risk of causing a vehicle accident.”).
	
Regarding claim 12, Fields teaches the subsystem of claim 8.
Fields further teaches further comprising a transport operation application, wherein the automatically guide operation comprises at least one of:
the transport maneuvers itself to maintain at least one predetermined safe distance from at least one other transport;
the transport maneuvers itself to remain a determined safe distance from at least one object;
the transport maneuvers itself safely off the road;
the transport schedules a ride with a ride-share entity;
the transport slows the transport;
the transport turns on hazard lights;
the transport alerts law enforcement of the unsafe driving behavior;
the transport alerts the operator of the transport of the unsafe driving behavior;
the transport alerts at least one occupant of the transport who is not the operator of the transport of the unsafe driving behavior;
the transport alerts an operator of at least one other transport of the unsafe driving behavior (see at least Fields Col. 57, lines 22-33: “The systems and methods disclosed herein may further provide for feedback to the evaluated driver to help improve driving behavior. The driver evaluations may be combined with other data relating to a driver or vehicle, from which a driving score or profile may be generated. Driving scores or profiles may then be used to alert other drivers nearby the evaluated driver when the driver poses a significant risk of causing a vehicle accident.”); and
the transport alerts at least one occupant of the other transport who is not the operator of the other transport of the unsafe driving behavior.

Regarding claim 14, Fields teaches the subsystem of claim 8.
Fields further teaches further comprising:
a messaging device for recommending to the operator of the transport a safer driving behavior, wherein the recommendation is provided by at least one of an audio message, a visual message, a text message, and a multimedia message (see at least Fields Col. 51, lines 9-19: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202. This may include causing a visual warning to be presented on a screen associated with the mobile computing device 110 or on-board computer 114, an audible warning to be presented by a speaker, or other types of warnings to alter the driver of the anomalous condition. Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations.”);
wherein the messaging device comprises at least one of a device operatively coupled to the transport and a device associated with at least one occupant of the transport who is not the operator of the transport (see at least Fields Col. 51, lines 9-19: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202.”).

Regarding claim 15, in multiple combinable embodiments, Fields teaches a non-transitory computer readable medium comprising instructions (see at least Fields Col. 37, lines 44-53: “In some embodiments, one or more sensors may continually monitor vehicle operation. Such continuously monitoring sensors may be supplemented by additional sensors (such as front facing cameras or video cameras) upon the occurrence of a trigger event. In some embodiments, such sensors may store data locally within a program memory or storage medium within the vehicle 108 until the occurrence of a trigger event, at which point some or all of the recorded data may be transmitted via the network 201 to an external computing device 206 for further storage and/or analysis.”), that when read by a processor, cause the processor to perform:
determining automatically, based on data received from at least one sensor on a transport, a driving behavior associated with an operator of the transport over at least one first period of time as the operator's normal driving behavior (see at least Fields Col. 44, lines 61-67, Col. 45, lines 1-10: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data. The driving score may indicate a level of driving skill or a risk level associated with the driving behavior of the driver. For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points … The baseline may be a general baseline or may be the driver's previous cumulative score prior to the update.”);
determining automatically a difference between the operator's normal driving behavior and a second driving behavior currently occurring over a second period of time as the operator's current driving behavior (see at least Fields Col. 55, lines 47-54: “At block 1406, the mobile computing device 110, on-board computer 114, or external computing device 206 may identify one or more driving events indicative of improper or prohibited driving behavior based upon the received telematics data. This may include comparing vehicle usage with information regarding allowed or prohibited uses for the identified driver and/or time period.”; Col. 44, lines 61-67, Col. 45, lines 1-10: “For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points, from which 5 points may be subtracted for driving in heavy traffic conditions, 2 points may be subtracted for following too closely behind other vehicles, one point may be added for consistent use of turn signals, etc.”); and
in the case the difference between the operator's normal driving behavior and the operator's current driving behavior indicates the operator's current driving behavior is unsafe, automatically guiding at least one of the operator and the transport to operate the transport in a safe driving behavior (see at least Fields Col. 51, lines 9-20: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202. This may include causing a visual warning to be presented on a screen associated with the mobile computing device 110 or on-board computer 114, an audible warning to be presented by a speaker, or other types of warnings to alter the driver of the anomalous condition. Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations. In some embodiments, a recommendation may be automatically implemented”; Col. 56, lines 31-36: “At block 1408, the mobile computing device 110, on-board computer 114, or external computing device 206 may generate one or more notifications, alerts, or reports based upon the determined driving events. Alerts or notifications may be generated in real-time (i.e., while vehicle operation is ongoing) or when a vehicle trip has been completed.”; Col. 57, lines 4-18: “In some embodiments, the interested party may be presented with an option to present immediate feedback to the driver. This may include sending messages or images to be presented to the driver via the mobile computing device 110 or on-board computer. Such messages may be predefined (e.g., “slow down”) or may be entered by the interested party. This may also include an option to establish a voice communication connection (such as a mobile telephony connection) with the driver. In some embodiments, the interested party may similarly have an option to provide more general feedback or ratings for drivers based upon a driver report. Such feedback or ratings may be particularly useful in vehicle-sharing or vehicle rental contexts, where future rentals may be accepted or rejected based upon the feedback.”);
wherein the guidance to the operator is provided by at least one of an audio message, a visual message, a text message, and a multimedia message (see at least Fields Col. 51, lines 9-19: “At block 1208, the mobile computing device 110 or on-board computer 114 may cause the determined alert or recommendation to be presented to the driver of the vehicle 202. This may include causing a visual warning to be presented on a screen associated with the mobile computing device 110 or on-board computer 114, an audible warning to be presented by a speaker, or other types of warnings to alter the driver of the anomalous condition. Recommendations may similarly be presented to the driver, such as by presentation of text on a screen or as spoken recommendations.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the multiple embodiments of Fields as would be obvious to one of ordinary skill in the art in order to improve driving behavior and safety (Fields Col. 57, lines 20-36; Col 74, lines 62-67, Col. 75, lines 1-10).

Regarding claim 16, Fields teaches the medium of claim 15.
Fields further teaches wherein the safe driving behavior is the operator's normal driving behavior (see at least Fields Col. 44, lines 61-67, Col. 45, lines 1-10: “At block 1006, the external computing device 206 may determine a driving score for each of the identified drivers based upon the received telematics data. The driving score may indicate a level of driving skill or a risk level associated with the driving behavior of the driver. For example, the driving score may be adjusted from a baseline for positive or negative driving behaviors identified from the telematics data. For example, a driver may have a baseline of 80 points … The baseline may be a general baseline or may be the driver's previous cumulative score prior to the update.”).

Regarding claim 17, Fields teaches the medium of claim 15.
Fields further teaches wherein the safe driving behavior includes at least one predetermined safe driving characteristic (see at least Fields Col. 28, lines 18-21: “For example, a discount may be determined because the vehicle 108 is primarily driven in low-risk travel environments (e.g., daylight hour driving on low-traffic roads with little pedestrian traffic, etc.)”).

Regarding claim 18, Fields teaches the medium of claim 15.
Fields further teaches wherein the instructions further cause the processor to perform alerting at least one other transport proximate to the transport when the unsafe driving behavior occurs (see at least Fields Col. 57, lines 22-33: “The systems and methods disclosed herein may further provide for feedback to the evaluated driver to help improve driving behavior. The driver evaluations may be combined with other data relating to a driver or vehicle, from which a driving score or profile may be generated. Driving scores or profiles may then be used to alert other drivers nearby the evaluated driver when the driver poses a significant risk of causing a vehicle accident.”).

Regarding claim 19, Fields teaches the medium of claim 15.
Fields further teaches wherein the guiding the transport comprises at least one of:
the transport maneuvering itself to maintain at least one predetermined safe distance from at least one other transport;
the transport maneuvering itself to remain a determined safe distance from at least one object;
the transport maneuvering itself safely off the road;

the transport slowing the transport;
the transport turning on hazard lights;
the transport alerting law enforcement of the unsafe driving behavior;
the transport alerting the operator of the transport of the unsafe driving behavior;
the transport alerting at least one occupant of the transport who is not the operator of the transport of the unsafe driving behavior;
the transport alerting an operator of at least one other transport of the unsafe driving behavior (see at least Fields Col. 57, lines 22-33: “The systems and methods disclosed herein may further provide for feedback to the evaluated driver to help improve driving behavior. The driver evaluations may be combined with other data relating to a driver or vehicle, from which a driving score or profile may be generated. Driving scores or profiles may then be used to alert other drivers nearby the evaluated driver when the driver poses a significant risk of causing a vehicle accident.”); and
the transport alerting at least one occupant of the other transport who is not the operator of the other transport of the unsafe driving behavior.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 9870649), hereinafter Fields, in view of Iqbal et al. (US 10373257), hereinafter Iqbal. 

	Regarding claim 6, Fields teaches the method of claim 1.
	Fields does not explicitly teach further comprising disabling the transport when the driving behavior continues to be unsafe after a predetermined period of time.
In the same field of endeavor Iqbal teaches further comprising disabling the transport when the driving behavior continues to be unsafe after a predetermined period of time (see at least Iqbal Col. 10, lines 1-20: “The notifications may be sent as driving events take place (e.g., in real time). For example, a parent may receive notifications of their child's driving behavior while the child is driving. As a result, the parent or other superior may take a desired action in a timely manner. … Other aspects of the system may include … disabling (e.g., shutting down) the vehicle that committed the violation.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method for driver monitoring and safety improvement of Fields with the automatic shutdown of Iqbal in order to encourage safe driving behavior and prevent unsafe driving behavior (Iqbal Col. 4, lines 20-30).

Regarding claim 13, Fields teaches the subsystem of claim 12.
Fields does not explicitly teach wherein the automatic guide operation comprises disablement of the transport when the driving behavior continues to be unsafe after a predetermined period of time.
In the same field of endeavor, Iqbal teaches wherein the automatic guide operation comprises disablement of the transport when the driving behavior continues to be unsafe after a predetermined period of time (see at least Iqbal Col. 10, lines 1-20: “The notifications may be sent as driving events take place (e.g., in real time). For example, a parent may receive notifications of their child's driving behavior while the child is driving. As a result, the parent or other superior may take a desired action in a timely manner. … Other aspects of the system may include … disabling (e.g., shutting down) the vehicle that committed the violation.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method for driver monitoring and safety improvement of Fields with the automatic shutdown of Iqbal in order to encourage safe driving behavior and prevent unsafe driving behavior (Iqbal Col. 4, lines 20-30).

Regarding claim 20, Fields teaches the medium of claim 19.
	Fields does not explicitly teach wherein the instructions further cause the processor to perform disabling the transport when the driving behavior continues to be unsafe after a predetermined period of time..
In the same field of endeavor Iqbal teaches wherein the instructions further cause the processor to perform disabling the transport when the driving behavior continues to be unsafe after a predetermined period of time (see at least Iqbal Col. 10, lines 1-20: “The notifications may be sent as driving events take place (e.g., in real time). For example, a parent may receive notifications of their child's driving behavior while the child is driving. As a result, the parent or other superior may take a desired action in a timely manner. … Other aspects of the system may include … disabling (e.g., shutting down) the vehicle that committed the violation.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method for driver monitoring and safety improvement of Fields with the automatic shutdown of Iqbal in order to encourage safe driving behavior and prevent unsafe driving behavior (Iqbal Col. 4, lines 20-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pandurangarao (US 20180107932) discloses telematics and external data relating to the real-time driving of a population of drivers vehicle may be collected and used to calculate a driving pattern map. The driving pattern map is used to determine a driving quotient for individual drivers wherein the driving quotient is a relative score. The driving quotient may be displayed to the driver.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662